Citation Nr: 0500951	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, in which the RO determined that 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim for service connection.  

In a November 1999 decision, the Board reopened the veteran's 
claim but denied the reopened claim.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and, in December 2000, the Court 
vacated the Board's November 1999 denial.  The Board then 
remanded this case back to the RO in December 2001 and denied 
the claim again in October 2002.  The veteran also appealed 
this denial, and, in March 2003, the Court granted a joint 
motion of the veteran and the Secretary of Veterans Appeals 
to vacate and remand the Board's decision.  Subsequently, in 
September 2003, the Board again remanded this case to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's low back disorder has not been shown to be 
etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran a 
comprehensive VA examination addressing the etiology of his 
disorder and has obtained records of all relevant medical 
treatment.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2004 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was further notified 
that he should submit any additional evidence that he had in 
support of his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA, 
as described above, after the first AOJ adjudication of his 
claim.  However, this notification was accomplished in March 
2004 in full compliance with the Board's prior remand 
instructions.  Moreover, in April 2004, the veteran notified 
the RO that he had no further evidence to add to the record.  
As such, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision, and remanding this case back to the RO for further 
VCAA development would result only in additional delay with 
no benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The veteran's service medical records reflect that he 
complained of low back pain in February 1978, November 1978, 
and June 1979.  On these occasions, the veteran was assessed 
with muscle pain and muscle strain.  The remainder of his 
service medical records, including his June 1979 separation 
examination report, contain no findings or diagnoses 
pertaining to the low back.  

Following service, the earliest medical evidence of record 
indicating low back symptomatology is a June 1980 report from 
"Dr. Jackson."  At this time, the veteran reported low back 
pain from working as a sheetrock hanger, and Dr. Jackson 
diagnosed acute lumbar muscle spasm.  Subsequently, a July 
1993 VA treatment record, a VA hospital report from November 
to December of 1993, and a March 1994 VA psychiatric 
examination report reflect complaints of low back pain.  

A January 1998 evaluation performed by Jerry D. McKenzie, 
M.D., reflects a history of low back injuries dating back to 
1980.  The veteran's diagnoses included lumbosacral fascial 
strain, and Dr. McKenzie noted that the veteran's injuries 
resulted from cumulative and repetitive trauma occurring 
while he was employed by a drywall company for 18 months.

During his March 2002 VA examination, the veteran reported 
that he sustained a lumbosacral strain in 1978 in service 
when he tripped and fell in the woods and had suffered from 
low back pain since that time.  The examination revealed 
limited and painful movement of the lumbar spine, and x-rays 
showed degenerative disc disease with vacuum disc phenomena 
at L5-S1 and moderate spondylosis at L5-S1.  The examiner, 
who reviewed the veteran's claims file, noted that there was 
no clear documentation of an in-service low back injury and 
that the veteran's current low back manifestations were a 
result of multiple injuries sustained while working as a 
sheet rock contractor.  While the examiner recommended a 
further orthopedic evaluation should documentation of an in-
service back injury be obtained, no additional records 
suggesting such an injury have been added to the claims file 
since this examination.  Accordingly, a further examination 
has not been necessitated.

Overall, there is no medical evidence of record indicating 
that the veteran's current low back disorder is etiologically 
related to service.  The post-service medical records 
addressing the etiology of this disorder, including the March 
2002 VA examination report, all attribute it to post-service, 
work-related injuries.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
testimony from his November 1995 and May 1997 VA hearings.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


